Case 1:19-cv-03420-LGS Document56 Filed 12/11/19 Page 1 of 2

LESTER SCHWAB KATZ & DWYER, LLP
100 WALL STREET
NEW YORK, N.Y. 10005-3701

(212) 964-6611
FAX: (212) 267-5916
JOSHUA C. ZIMRING NEW JERSEY OFFICE
. 500 Frank W. Burr Blvd
Writer's Direct Dial: (212) 341-4388 5 Floor, Suite 31.
E-Mail: jzimring@lskdnylaw.com TEANECK, N.J, 07666

(973) 912-9501

December 11, 2019

Via ECF

Hon. Lorna G. Schofield

United States District Court

Southern District of New York

Thurgood Marshall United States Courthouse
40 Foley Square, Room 1106

New York, New York 10007

Re: Clinton Green North, LLC, et al vy. Merchants Mutual Insurance Co.

and Judy Painting, Corp.
19 Civ. 3420 (LGS) (DCF)

Dear Judge Schofield:

We represent defendant Merchants Mutual Insurance Co. (“Merchants”). Pursuant to
Your Honor’s September 6, 2019 [ECF. Doc. No. 50] and December 10, 2019 [ECF. Doc. No.
55] Orders and Individual Rules IV.A.2, we write on behalf of all parties to provide the Court
with an update concerning the mediation and the status of fact discovery.

Plaintiffs filed this declaratory judgment action on April 17, 2019 [ECF. Doc. No. 1];
Merchants served its answer on June 25, 2019 [ECF. Doc. No. 25]; and Judy Painting Corp. filed
its answer on August 7, 2019 [ECF. Doc. No. 43].

Although the parties participated in a two-day mediation on October 2, 2019 and
November 20, 2019 in an effort to achieve a global settlement, this action and the underlying
Tibor Kiss personal injury action could not be resolved [ECF. Doc. No. 54].

With respect to the status of discovery, on October 25, 2019, Plaintiffs responded to
Merchants’ First Request for Production of Documents by providing approximately 170 pages.
The parties also completed the deposition of Zoltan Mihalyi, the President of Judy Painting, on
November 11, 2019. Plaintiffs’ counsel, Timothy Parlin, Esq. has agreed to an extension of time
through January 6, 2020 for Merchants to respond to Plaintiffs’ October 15, 2019 First Request
for Production of Documents and First Set of Interrogatories. We anticipate producing
Merchants’ responses, including an estimated 550 pages in documents, before the deadline.
Case 1:19-cv-03420-LGS Document56 Filed 12/11/19 Page 2 of 2

LESTER SCHWAB KATZ & DWYER, LLP

Hon Lorna Schofield
December 11, 2019
Page 2

The September 6, 2019 Civil Case Management Plan and Scheduling Order directed that
depositions be completed by December 31, 2019 and that all factual discovery be completed by
January 31, 2020. The parties jointly request an extension to permit the completion of
depositions and fact discovery by no later than February 14, 2020. This is the parties’ first
request for an extension of time to complete fact discovery. The parties are in agreement that no
additional parties need to be joined in this action.

We thank the Court for its consideration.

Respectfully submitted

JOSHUA C. ZIMRING

JCOZ:4825-0033-5534

ce:

Via ECF

Timothy Parlin, Esq.

Thomas Luz, Esq.
